DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 11/09/2020. As directed by the amendment: claims 1, 10, and 16-17 have been amended, claim 9 has been cancelled, and no new claims are added. Thus, claims 1-8 and 10-22 are presently pending in the application.

Response to Arguments
Applicant’s amendments to claims 1 and 16 have been fully considered and overcome the previous rejection.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1 and 16 in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed dosing unit and the configuration switch member that biases the circumferential sealing member radially outward when moving into the operational position.
Closest prior art: Niklaus (EP 2750735).
Regarding Claims 1, 10, and 16-17, Niklause discloses a dosing unit for use in an ambulatory infusion system, the dosing unit comprising: a dosing cylinder (pump cylinder (2); Fig.4b) having a circumferential inner surface; a piston (plunger (3)) displaceable within the dosing cylinder along a displacement axis (One of the two threads is an outer thread and the other one is an inner thread, said two threads engaging with each other in such a way that a rotational movement of the plunger around the longitudinal axis results in an additional linear displacement of the plunger along said longitudinal axis; parag. [0027], lines 3-5), the piston (3) having a circumferential sealing member (plug (31)); the piston having a storing configuration in which the circumferential sealing member is mechanically relieved (when the plunger is not being moved) and an operational configuration in which the circumferential sealing member is in sealing and sliding engagement with the circumferential inner surface (when the plung is moving relative to the inner surface of the dosing cylinder (2)); wherein when in the storing position (Fig.4c), the configuration switch member includes a stop member (radially biased flat surface element (56)) axially spaced apart from the piston (the radially biased flat surface element (56) is spaced apart from the plunger (3) as seen in Fig.4c), wherein movement of the configuration switch member from the storing position (Fig.4c) into the operational position (Fig.4d) is associated with movement of the stop member (56) towards the piston due to the stop member interacting with a blocking surface (surface of the threads) of the dosing cylinder and wherein the configuration of the stop member prevents entry of the stop member into the bore or recess of the piston.
Niklaus does not appear to disclose a configuration switch member that is movable relative to the piston from a storing position to an operational position to switch the piston from the storing configuration to the operational configuration by biasing the circumferential sealing member radially outwardly into sealing engagement with the circumferential inner surface as the configuration switch member is moved into the operational position.
claim 14 in this application is allowed because the prior art of record fails to disclose either singly or in combination the claimed method for initializing a dosing unit of an ambulatory infusion system and movement of the piston in a proximal direction relative to the cylinder with a movement of the configuration switch member in the proximal direction being blocked by an interaction of the configuration switch member and the dosing cylinder and a pin shaped section projecting proximally of the radially outwardly projecting stop member, and wherein the interaction of the configuration switch member and the dosing cylinder of step (b) includes the pin shaped section being received in metering cavity recess.
Regarding Claim 14, Niklaus discloses a method for initializing a dosing unit of an ambulatory infusion system, the dosing unit including a dosing cylinder (2) and a piston (3) displaceable within the dosing cylinder along a displacement axis, the method comprising:(a) providing the dosing unit with the piston (3) initially in a storing configuration in which a circumferential sealing member (31) of the piston is mechanically relieved (when the plunger is not being moved); and (b) moving a configuration switch member (5) relative to the piston from a storing position into an operational position and thereby switching the piston from the storing configuration into an operational configuration (the radial bias force element (5) move radially relative to the outer threads (32) on plunger (3) to allow movement of the plunger) to establish a sealing and sliding engagement of the circumferential sealing member and a circumferential inner surface of the dosing cylinder (when the plung is moving relative to the inner surface of the dosing cylinder (2)) and (c) wherein the dosing cylinder defines a metering cavity having a main section (11) and a recess (where the plug portion (312) is inserted), the recess having a smaller inner diameter than the main section (the recess has smaller inner diameter than the metering cavity (110 as seen in Fig.4b), and wherein the configuration switch member (5) includes a radially outwardly projecting stop member (radially biased flat surface element (56)) and the radially outwardly projecting stop member (56) contacting a blocking surface (surface of the threads) of the dosing cylinder.
Niklaus does not appear to disclose that the radial bias element (5) includes a pin shaped section projecting proximally of the radially biased flat surface element (56), the pin shaped section being received in metering cavity recess (where the plug portion (312) is inserted). 
Therefore, the features in claims 1, 10, 14, and 16-17 are considered allowable. Claims 1-8 and 10-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.I./Examiner, Art Unit 3783               
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783